DETAILED ACTION                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 17 – 19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).   	For examination purposes, the examiner is treating claim 17 as dependent upon claim 1.                                       Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the  	claimed invention is not identically disclosed as set forth in section 102, if the  	differences between the claimed invention and the prior art are such that the  	claimed invention as a whole would have been obvious before the effective  	filing date of the claimed invention to a person having ordinary skill in the art  	to which the claimed invention pertains. Patentability shall not be negated by  	the manner in which the invention was made.

5. 	Claims 1, 4 – 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin (2019/0310148 – See IDS dated 11/18/21) in view of Iiamel et al. (WO2016/014891 – See IDS dated 11/18/21, hereinafter Iiamel).
 	Regarding claim 1, Bertin discloses an apparatus comprising at least one excitation coil 300 (See Figs. 3A and 5), at least one oscillator circuit 502 coupled to the excitation coil, wherein the oscillator circuit is configured to generate a periodic voltage signal and energize the excitation coil with the periodic voltage signal, a first channel, the first channel comprising a first receiver ST, the first receiver comprising a plurality of first receiver structures that are periodically repeated, a first rotor target 204 configured to be coupled to a first rotor 200, the first rotor target configured to affect a strength of the inductive coupling between the excitation coil and the first receiver, a second channel, the second channel comprising a second receiver SB, the second receiver comprising a plurality of second receiver structures that are periodically repeated, a second rotor target 206 configured to be coupled to a second rotor 202, the second rotor target configured to affect a strength of the inductive coupling between the excitation coil and the second receiver; and processing circuitry 516 configured to provide a first signal associated with the first channel indicative of a position of the first rotor target relative to the first receiver, the processing circuity configured to provide a second signal associated with the second channel indicative of a position of the second rotor target relative to the second receiver (See Figs. 2A, 2C, 3A and 5, See Pg. 6, Paras. 0069 – 0071).
 	Bertin fails to disclose that the torque sensor comprises one or more features to reduce electromagnetic coupling of the first channel and the second channel.  
 	However, Iiamel disclose a method and apparatus comprising a strain bridge 202 that is installed in a rotor and including shield wiring (See Pg. 7, Para. 0035).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bertin  according to the teachings of Iiamel for the purpose of, advantageously providing shield wiring since this type of structure reduces electromagnetic coupling (See Iiamel, Pg. 7, Para. 0033).
 	Regarding claim 4, in Bertin, a structural phase of the first receiver ST varies along both a circumferential direction and a radial direction of the first receiver (See Figs. 2A-2D, 3J, See Pg. 6, Para. 0066).  
 	Regarding claim 5, in Bertin, a structural phase shift in the radial direction of the first receiver occurs at a specific point along the radial direction of the first receiver (See Figs. 2A-2D, 3J, See Pg. 6, Para. 0066).  
 	Regarding claim 6, in Bertin, the structural phase shift is approximately 180 degrees (See Figs. 2A-2D, 3J, See Pg. 5, Paras. 0055 – 0058 and Pg. 6, Para. 0064).  
 	Regarding claim 7, in Bertin, a structural phase of the first rotor target 204 varies along both a circumferential direction and a radial direction of the rotor target in a manner corresponding to the first receiver (See Figs. 2A-2B). 
 	Regarding claim 8, in Bertin, a first portion of the first rotor target comprises a conductive and a second portion of the first rotor target comprises a magnetic and non-conductive material (coil) (See Pg. 4, Para. 0049).  
 	Regarding claim 9, in Bertin, a structural phase of the second receiver SB varies along a circumferential direction and is constant along a radial direction of the second receiver (See Fig. 3I). 
 	Regarding claim 10, in Bertin, a structural phase of the second rotor target 206 varies along a circumferential direction and is constant along a radial direction of the second rotor target in a manner corresponding to the second receiver (See Figs. 2C, 2D).  
 	Regarding claim 11, in Bertin, the structural phase of the first receiver varies continuously along at least a portion of the radial direction of the first receiver (See Figs. 3I, 3J).  
   	Regarding claim 12, in Bertin, the structural phase of the second receiver varies continuously along at least a portion of the radial direction of the second receiver (See Figs. 3I, 3J).  	Regarding claim 13, in Bertin, the first receiver and the second receiver have a variation of structural phase in a radial direction which is of substantially equal magnitude but opposing directions with respect to each other (See Fig. 3J).  
 	Regarding claim 14, in Bertin, a time varying magnetic field created by the first rotor target is phase shifted relative to a time varying magnetic field created by the second rotor target (See Figs. 3B, 3C, Pg. 5, Paras. 0057 – 0058).  
 	Regarding claim 15, in Bertin, the time varying magnetic field created by the first rotor target is phase shifted by about 90 degrees relative to the time varying magnetic field created by the second rotor target (See Figs. 3B, 3C, Pg. 5, Paras. 0057 – 0058).  
 	Regarding claim 17, in Bertin, a plurality target lobes are not continuously repeated about an entire circumference of the first receiver (See Figs. 2A- 2B).
 	Regarding claim 18, in Bertin, a plurality of target lobes of the first rotor target have less than 120 degree cumulative overlap with a plurality of target lobes of the second rotor target (See Figs. 2A – 2D).  
 	Regarding claim 19, in Bertin, the plurality of target lobes comprises a first set of target lobes and a second set of target lobes, the first set of target lobes being located approximately 180 degrees from the second set of target lobes (See Figs. 2A – 2D). 
6. 	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin and Iiamel, as applied to claim 1 above, and further in view of Diekmann et al. (8,453,518, hereinafter Diekmann).
 	Regarding claim 2, Bertin and Iiamel fail to disclose that M is a number of the first receiver structures and N is a number of the second receiver structures, wherein M=2N±1.  
 	However, Diekmann discloses an apparatus comprising M that is a number of  first receiver structures 20 and N that is a number of second receiver structures 21, wherein M=2N±1 (See Col. 3, lines 24 – 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bertin and Iiamel according to the teachings of Diekmann for the purpose of, advantageously providing an improved torque sensor since this type of device comprises receiving structures having a specific ratio with enables high measurement accuracy and small measuring errors (See Diekmann, Col. 2, lines 28 – 33).
 	Regarding claim 3, in Bertin, the first rotor target has a plurality of target lobes that are periodically repeated, each target lobe having an angular width, wherein the angular width of each target lobe of the first rotor target is approximately equal to an angular width corresponding to a single period of the plurality of second receiver structures of the second receiver (See Figs. 2A-2C, 3J, Pg. 6, Paras. 0068 – 0069).  
7. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bertin and Iiamel, as applied to claim 1 above, and further in view of Dames (5,796,250).  	Regarding claim 16, Bertin and Iiamel fail to disclose that the second rotor target comprises a resonant circuit having an inductance and a capacitance.  
 	However, Dames discloses an apparatus comprising rotatable members 15 (See Fig. 1) having resonant circuits 87 - 97 (See Figs. 5 and 12, See Col. 3, lines 38 - 55 and Col. 7, lines 25 – 62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bertin and Iiamel according to the teachings of Dames for the purpose of, advantageously providing an improved angular position sensor since this type of sensor does not require direct electrical contact with a rotary member and is of simple construction (See Dames, Col. 1, lines 59 – 63).
                                                           Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9. 	Hobein et al. (EP1081454) disclose an inductive position sensor. 	Smith et al. (20210055135) disclose an inductive position sensing apparatus and method for the same. 	Buck (DE102015220624) disclose a rotation angle sensor for sensing angle between a shaft and a structural part of a vehicle. 10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/25/22